Title: To Thomas Jefferson from Henry Skipwith, 4 September 1791
From: Skipwith, Henry
To: Jefferson, Thomas



Dear Sir
Hors du Monde September 4th. 1791.

Your ideas (conveyed by letter 6th May) respecting our critical situation as the Representatives of Mr. Wayles, were truly comfortable, as they were coincident with my wishes, and dispel a little of the gloom which has but too long hovered over our matters.—Yesterday for the first time at the District court of P. Edward, I ventured to shew your letter to a friend of mine truly eminent in the Law. He observed your Law was uncontrovertable, and that from his knowledge of navigation and the African businiss, it was impossible that Mr. Wayles letter of the 14th of May could arrive previously to Farell & Jones’s engagements on Acct. of the Guineaman—and consequently that such engagements were not the effect of this letter. Enclosed you have Ronalds and Marshalls opinion procured some time since.—A Subpœna in Chancery was a few days served on me, at the suit of Thomas Wigan Exr. of James Bevins decd. late of Bristol, to appear in Richmond before the Judges of the United states 22d. of November next.—This is a matter you are too well acquainted with for me to make a single comment.—However there is certainly some irregularity in this process, for to say  nothing of myself and wifes being mentioned in the process before you, Mr. Eppes and wife are intirely omitted.—Paul Carrington Jnr. (Lawyer) mentioned to me yesterday, a matter which Mr. Isaac Coles Exr. of Waltr. Coles deceased some years since touched upon to Mr. Eppes and myself, to wit, a Debt due from Benjamin Harrison late deceased to his Testator—£400 and long interest. Mr. Carrington tells me he understands he fashionably died insolvent.—As the Payers of British debts into our Treasury under the Sequestration law have become exceedingly sanguine, and this important question is to be determined this Fall I take the liberty to enclose you a duplicate of the instrument of writing copyed by you at the request of Hansen and which he signed, previously to my entering in conjunction with you and Mr. Eppes, into any engagement for a payment of our respective parts of Mr. Wayles’s debt to Farell & Jones.—I am induced to this Sir because should the payments into the Treasury be established, my remedy I suppose must be in Chancery and lest this instrument (which you know was drawn up by myself) should be deemed somewhat inexpressive of my open and avowed intention by it, I must however unwillingly (in justice to a distressed family) call upon you to declare the circumstances relative to this matter, all of which happened in your own house and which must be recent in your memory.—I am emboldened to hope you will not be reluctant in this matter, as believe me! my dear Sir! nothing but your influence and my respect for you, could possibly have induced me to commit an act which I had often sworn never to do, and which since has given me more uneasiness than all the misfortunes which God in his vengeance has poured upon my devoted head.—For fear of yours and Mr. Eppes’s death, I must endeavour by some means to perpetuate your testimony and his; but how this can be done previously to the determination of the grand question and a suit brought upon one of my Bonds, I know not.—I have annexed to the enclosed Instrument, a few interrogatories, which Mr. Eppes has seriously examined and which he says he is ready whenever called on to answer in the Affirmative.—Mrs. Skipwith who is in better health than she has been for many months, joins me in the warmest wishes for your health and happiness and hopes much to see you this Fall.—I am Dear Sir Your affectionate friend,

Henry Skipwith

